Case 1:19-cv-00874-RBJ-MEH Document 410 Filed 03/10/21 USDC Colorado Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

           Plaintiffs,
                                                        Case No. 1:19-cv-00874-RBJ-MEH
   v.

    CHARTER COMMUNICATIONS, INC.,

           Defendant.

    DEFENDANT CHARTER COMMUNICATIONS INC.’S UNOPPOSED MOTION FOR
               LEAVE TO FILE UNDER LEVEL 1 RESTRICTION

          Pursuant to Local Civil Rule 7.2, Defendant Charter Communications, Inc. (“Charter”)

   respectfully moves for leave of this Court to file Charter’s Response to Plaintiffs’ Objections to

   February 23, 2021 Discovery Orders (the “Response”) and the accompanying Exhibits A, B, C, D,

   E, and H under Level 1 Restriction. See Dkts. 408, 408-2, 408-3, 408-4, 408-5, 408-6, 408-9. In

   support of this Motion, Charter states as follows:

          1.      Certification Pursuant to D. Colo. L. Civ. R. 7.1(a): Counsel for Charter has

   conferred with counsel for Plaintiffs via email regarding this Motion. Plaintiffs do not oppose the

   relief requested in this motion.

          2.      Charter’s Response contains eight exhibits alphabetically designated “Exhibit A”

   through “Exhibit H.” This Motion requests that Exhibits A, B, C, D, E, and H, as well as portions

   of Charter’s Response discussing or quoting from those Exhibits, be designated as “Restricted

   Documents, Level 1” such that access be restricted to the Parties and the Court.

          3.      Exhibit A contains a portion of the transcript of a discovery hearing held before

   Magistrate Judge Hegarty on February 23, 2021. See Dkt. 400, Transcript (Mar. 7, 2021). The


                                                    1
Case 1:19-cv-00874-RBJ-MEH Document 410 Filed 03/10/21 USDC Colorado Page 2 of 4




   deadline for the parties to file a notice of intent to request redaction or to file a motion for redaction

   has not yet passed. See id. Counsel for Plaintiffs have informed counsel for Charter that they have

   not yet reviewed the transcript for redactions and therefore, out of an abundance of caution, Charter

   has treated the excerpted transcript attached as Exhibit A as confidential.

           4.      Exhibit B consists of an email chain between counsel for Charter, Plaintiffs, and

   third party Audible Magic. The emails involve discussion of highly confidential matters, including

   the cross-use of sealed declarations from other litigations, compliance with the protective order in

   this case, and Audible Magic’s production of confidential documents. Because it implicates

   confidential information of third parties, Charter requests it be designated Level 1.

           5.      Exhibit C consists of slides presented by Charter’s counsel at the discovery hearing

   before Magistrate Judge Hegarty on February 23, 2021. The slides contain, in part, portions of a

   privilege log created by a third party that identify commercially sensitive business communications

   as well as a statement of work between Plaintiffs’ alleged agent, Recording Industry Association

   of America (“RIAA”), and Plaintiffs’ antipiracy vendor, MarkMonitor, a version of which

   Plaintiffs have previously designated as a “Restricted Document, Level 1,” see Dkt. 391-4.

   Plaintiffs asserted, when so designating, that the statement of work contains commercially

   sensitive business information and that disclosure would cause competitive harm to Plaintiffs,

   RIAA, and MarkMonitor by revealing the manner and details of MarkMonitor’s retention. See

   Dkt. 392 at 2 (citing Health Grades, Inc. v. MDx Medical, Inc., 11-cv-00520-RM-BMB, 2014 WL

   12741068, at *2 (D. Colo. Mar. 28, 2014) (“the redactions and restrictions are justified to protect

   against the public disclosure of competitively sensitive, highly confidential, and proprietary

   information”)).



                                                       2
Case 1:19-cv-00874-RBJ-MEH Document 410 Filed 03/10/21 USDC Colorado Page 3 of 4




          6.      Exhibit D is a privilege log prepared by third-party MarkMonitor. Exhibit E is a

   privilege log prepared by Plaintiffs. Both describe commercially sensitive discussions, including

   discussions revealing the manner and method of MarkMonitor’s performance pursuant to the

   statement of work previously designated Level 1. See Dkt. 390-4.

          7.      Exhibit H contains the deposition testimony of David Kokakis taken in this matter

   pursuant to Federal Rule of Civil Procedure 30(b)(6). The portion of the transcript excerpted in

   the Exhibit includes testimony by Mr. Kokakis on highly sensitive information, including

   questioning on the track-level revenue generated by Plaintiffs for their copyrighted works and how

   such revenues are calculated. Restriction is necessary to protect against public disclosure of this

   highly confidential and competitively sensitive information. See Health Grades, 2014 WL

   12741068, at *2.

          8.      Charter’s Response contains discussions of and quotations from the confidential

   and commercially sensitive materials included in Exhibits A, B, C, D, E, and H described above.

          9.      Contemporaneously herewith, Charter has filed on the public docket versions of the

   materials it seeks to restrict, judiciously redacted to protect the materials described above. See

   Dkts. 407, 407-1, 407-2, 407-3, 407-4, 407-5, 407-8.

          10.     Charter seeks only a Level 1 restriction, the lowest level of restriction. Permitting

   a Level 1 Restriction is the only method that can adequately protect against the disclosure of

   information that has been designated by opposing counsel as “Restricted Document, Level 1” or

   will lead to disclosure of highly sensitive commercial information belonging to a third party.

          WHEREFORE, Charter requests that Charter’s Response to Plaintiffs’ Objections to

   February 23, 2021 Discovery Orders and the accompanying Exhibits A, B, C, D, E, and H, see



                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 410 Filed 03/10/21 USDC Colorado Page 4 of 4




   Dkts. 408, 408-1, 408-2, 408-3, 408-4, 408-5, 408-8, be designated “Level 1 Restriction,” such

   that access is restricted to the Parties and the Court, see D.C.COLO.LCivR 7.2(b).



   Dated: March 10, 2021                                 Respectfully submitted,


                                                            /s/ Andrew H. Schapiro
    Jennifer A. Golinveaux                                  Andrew H. Schapiro
    WINSTON & STRAWN LLP                                    QUINN EMANUEL URQUHART &
    101 California Street, 35th Floor                       SULLIVAN, LLP
    San Francisco, CA 94111                                 191 N. Wacker Drive, Suite 2700
    (415) 591-1506 (telephone)                              Chicago, IL 60606
    (415) 591-1400 (facsimile)                              (312) 705-7400 (telephone)
    Email: jgolinveaux@winston.com                          (312) 705-7401 (facsimile)
                                                            Email: andrewschapiro@quinnemanuel.com
   Erin R. Ranahan
   WINSTON & STRAWN LLP                                     Charles K. Verhoeven
   333 S. Grand Avenue                                      David Eiseman
   Los Angeles, CA 90071                                    Linda J. Brewer
   Tel: (213) 615-1933                                      QUINN EMANUEL URQUHART &
   Email: eranahan@winston.com                              SULLIVAN, LLP
                                                            50 California Street, 22nd Floor
   Craig D. Joyce                                           San Francisco, CA 94111
   Fairfield and Woods, P.C.                                Tel: (415) 875-6600
   1801 California Street, Suite 2600                       Email: charlesverhoeven@quinnemanuel.com
   Denver, CO 80202                                         Email: davideiseman@quinnemanuel.com
   (303) 830-2400 (telephone)                               Email: lindabrewer@quinnemanuel.com
   (303) 830-1033 (facsimile)
   Email: cjoyce@fwlaw.com
                                                            Counsel for Charter Communications, Inc.


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 10, 2021, I caused a true and correct copy of the

   foregoing Motion to be filed electronically with the Clerk of the Court using the CM/ECF system,

   which will send a notice of electronic filing to all counsel of record.


                                                             /s/ Andrew H. Schapiro
                                                             Andrew H. Schapiro



                                                     4
